Judgment and order reversed and new trial ordered, with costs to appellant to abide event. Held, that the court erred in charging the jury as matter of law that the defendant was justified in arresting the plaintiff and taking him into custody. All concurred, except McLennan, P. J., and Williams, J., who dissented upon the ground that there was a misunderstanding between the court and counsel, and upon the disagree- *920■ ment occurring the court then left to the jury the question of plaintiff’s right to recover.